EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Title, please delete the ending phrase, “AND MANUFACTURING METHOD THEREFOR”.
Please cancel Claims 1-16.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The substitute specification filed 18 December 2018 has been entered in view of applicant’s comments in the Response filed on 17 February 2022.
In view of applicant’s arguments, applicant traverses the section 103 rejection over Kojima of the Office Action mailed on 21 December 2021. Rejection is withdrawn.
This application is in condition for allowance except for the presence of claims 1-16 directed to an invention non-elected without traverse.  Accordingly, claims 1-16 have been cancelled. See Applicant’s Response filed on 10 November 2021.
The Title has been amended so as to align it with the claimed subject matter. See MPEP 606.01.
Regarding Claims 17-21, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior does not expressly teach or suggest or provide basis for establishing inherency of claimed subject matter, including the claimed zinc coated layer characteristics relating to 0.25 mass % or more of Mn, in the claimed context. For example, Kojima USPA 2013/0236740 fails to expressly teach or suggest the claimed subject matter or provide basis for establishing inherency of the claimed subject matter for the reasons persuasively argued by applicant. See Response filed on 17 February 2022 (pages 10-12).
Claims 17-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
10 May 2022